Name: Commission Regulation (EEC) No 3095/85 of 6 November 1985 on the supply of rice for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 85 Official Journal of the European Communities No L 295/19 COMMISSION REGULATION (EEC) No 3095/85 of 6 November 1985 on the supply of rice for non-governmental organizations (NGO) as food aid 3323/81 Is); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid manage ­ ment and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1025/84 (3), and in particular Article 25 thereof, Whereas by its decision of 6 May 1985 on the supply of food aid to NGO's the Commission allocated to the latter organization 1 899 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1985. For the Commission Frans ANDRIESSEN Vice-President / (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 166, 25. 6 . 1976, p. 1 . (3) OJ No L 107, 19 . 4. 1984, p. 13 . 4 OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 295/20 Official Journal of the European Communities 7. 11 . 85 ANNEX 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Burkina-Faso, Philippines, Kenya, Senegal 4. Product to be mobilized : fully milled long grain rice (non-parboiled) 5. Total quantity : 655 tonnes (1 899 tonnes of cereals) 6 . Number of lots : 4 (A : 100 tonnes ; B : 200 tonnes ; C : 170 tonnes ; D : 185 tonnes) 7. Intervention agency responsible for conducting the procedure : Ente nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in new bags (jute sacks of a minimum weight of 600 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : A : 100 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / BURKINA FASO / RIZ / CATHWELL / 50141 / OUAGADOUGOU VIA ABIDJAN / ACTION DE CRS / POUR DISTRIBUTION GRATUITE' B : 200 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / PHILIPPINES / RICE / CATHWELL / 50146 / LEGASPI / ACTION OF CRS / FOR FREE DISTRIBUTION' C : 170 tonnes : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / KENYA / RICE / CATH ­ WELL / 50144 / NAIROBI VIA MOMBASA / ACTION OF CRS / FOR FREE DISTRIBU ­ TION' D : 185 tonnes : 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / SÃ NÃ GAL / RIZ / CATHWELL / 50148 / ACTION DE CRS / POUR DISTRIBUTION GRATUITE' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  7. 11 . 85 Official Journal of the European Communities No L 295/21 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1985 16. Shipment period : 1 to 31 December 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. Part A has to be delivered in containers of 20 feet 'FCL/LCL shipper s countload and stowage'.